internal_revenue_service number release date index number ------------------------------------------------------------- ----- ------------------------------------------------------------ ------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita plr-122636-11 date date re request for private_letter_ruling under sec_168 re request for private_letter_ruling under sec_168 taxpayer -------------------------------------------------------------------------------------- state1 state2 a b c d e f number year1 date1 date2 date3 date4 date5 date6 ---------------- ------------- ------------------------ ------------------------ ---------- --------- ---------------------- ------------------------------------------------- ---- ------- ---------------- ------------------ ------------------- -------------------------- -------------------------- --------------------- dear ---------------- this letter responds to a letter dated date submitted by taxpayer requesting rulings under sec_168 of the internal_revenue_code facts taxpayer represents that the facts are as follows plr-122636-11 taxpayer is a corporation organized under the laws of state1 taxpayer is the parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer uses an accrual_method of accounting taxpayer owns inter alia all of the membership interests in a a state2 limited_liability_company a is an entity that is disregarded as an entity separate from its owner a disregarded_entity for federal_income_tax purposes a earns revenues from selling under contract or on the spot market a range of diverse products such as electricity natural_gas capacity emissions credits and a series of energy-related products used to optimize the operation of the energy grid a owns inter alia all of the membership interests in b a state2 limited_liability_company which is a disregarded_entity for federal_income_tax purposes b owns interests in more than number coal- gas- and oil-fueled electric generating plants it operates most of these plants while b is the legal owner of the assets of this subject letter_ruling request taxpayer is the owner of the assets of this subject letter_ruling request for federal_income_tax purposes because a and b are disregarded entities for federal_income_tax purposes taxpayer’s c generating station is comprised of two generating units c unit is a gas-fired unit and c unit is a coal-fired unit taxpayer’s d generating station is comprised of three generating units both d unit sec_1 and are coal-fired units in year1 taxpayer committed to federal and state environmental authorities to construct install and operate a scrubber a baghouse a selective catalytic reduction system scr and an activated carbon injection system aci at its c unit electric generating unit the c project taxpayer also committed to install and operate a scrubber and a baghouse at both its d unit and d unit electric generating units the d project the tax treatment of the assets constructed pursuant to these commitments is the subject of the requested rulings before date1 taxpayer hired e as a consultant to assist taxpayer in formulating a specific plan to discharge its environmental commitments during this consultation period taxpayer paid e for its consulting work on date2 taxpayer entered into an engineering procurement and construction management_contract epcm contract with e to assist taxpayer in the construction and installation of a baghouse a scrubber an scr and an aci for the c unit during the course of the c project taxpayer entered into numerous other contracts with various vendors who supplied goods and services necessary to complete the project on date3 taxpayer entered into an epcm contract with f to replace e on the c project under the epcm contracts taxpayer retained complete control of the c project and made all important operational and strategic decisions taxpayer directly procured all services materials and components associated with the c project e and plr-122636-11 after e’s dismissal f provided only construction management services to taxpayer in accordance with their contracts the epcm contract as well as all of the other contracts relating to the c project were completed at various times in accordance with the terms and conditions of each contract the c project included both the acquisition and self-construction of numerous components the c project was completed and placed_in_service after date4 and before date5 on date6 taxpayer entered into a written binding engineering procurement and construction_contract epc contract with e to construct a pulse jet fabric filter a type of baghouse and a spray dryer absorber a type of scrubber for each of d unit sec_1 and the epc contract was a fixed price turn-key contract generally speaking a turnkey project is one in which the contractor is responsible for turning over to its customer the subject matter of the contract in a ready-to-use condition pursuant to the epc contract taxpayer made various milestone_payments to e during its construction of the assets the epc contract was completed when taxpayer accepted the d project which occurred after date4 and before date5 the assets were placed_in_service at the time the d project was accepted rulings requested in the case of the c project for purposes of determining qualification for the 50-percent additional first year depreciation deduction a self-constructed property is acquired when construction commences if taxpayer chooses to apply the safe_harbor_rule of sec_1 k - b iii b of the income_tax regulations such safe_harbor_rule applies for determining when construction commences under that rule taxpayer must determine when costs relating to the c project have been incurred by applying the all_events_test and the economic_performance requirement of sec_461 that is costs associated with the provision of services are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the services are rendered to taxpayer and costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property is provided to taxpayer ie when the property is delivered when it is accepted or when title to the property passes depending upon taxpayer’s method_of_accounting for determining when property is provided under the limited election provided under sec_3 b of revproc_2011_26 i r b plr-122636-11 a in determining whether a self-constructed component of a larger self- constructed property qualifies for the 100-percent additional_first-year_depreciation deduction taxpayer may choose to apply the safe_harbor_rule of sec_1 k - b iii b under that rule taxpayer must determine when costs relating to the self-constructed component have been incurred by applying the all_events_test and the economic_performance requirement of sec_461 that is costs associated with the provision of services are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the services are rendered to taxpayer and costs associated with the provision of component are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the component is provided to taxpayer ie when the component is delivered when it is accepted or when title to the component passes depending upon taxpayer’s method_of_accounting for determining when property is provided and b in determining whether an acquired component of a larger self-constructed property qualifies for the 100-percent additional_first-year_depreciation deduction taxpayer must determine the date of the component’s acquisition by applying the all_events_test and the economic_performance requirement of sec_461 that is taxpayer has incurred the cost of the acquired component when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the component is delivered when it is accepted or when title to the component passes depending upon taxpayer’s method_of_accounting for determining when property is provided in the case of the d project for purposes of determining qualification for the 100-percent additional first year depreciation deduction a self-constructed property is acquired when construction commences if taxpayer chooses to apply the safe_harbor_rule of sec_1 k - b iii b such safe_harbor_rule applies for determining when construction commences under that rule taxpayer must determine when costs relating to the d project epc contract have been incurred by applying the all_events_test and the economic_performance requirement of sec_461 that is costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property is provided to taxpayer ie when the property is delivered when it is accepted or when title to the property passes depending upon taxpayer’s method_of_accounting for determining when property is provided law and analysis sec_168 as amended by the economic stimulus act of pub_l_no 122_stat_613 date stimulus act provides a 50-percent plr-122636-11 additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 as amended by the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date truirjca defines the term qualified_property as meaning property i among other things to which sec_168 applies with a recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or that is acquired by the taxpayer pursuant to a written binding contract which was entered into after date and before date and iv that is placed_in_service by the taxpayer before date or in the case of property described in sec_168 or c before date sec_168 as amended by the truirjca provides that in the case of a taxpayer manufacturing constructing or producing property for the taxpayer’s own use the requirements of sec_168 shall be treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date with the exception of the increased amount and the revised dates the rules for determining whether depreciable_property is eligible for the 50-percent additional first year depreciation deduction are the same as the rules in sec_168 in effect before the enactment of the stimulus act accordingly rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply see section dollar_figure of revproc_2008_54 2008_2_cb_722 sec_1_168_k_-1 provides the rules relating to sec_168 the acquisition requirement and sec_1_168_k_-1 provides the rules relating to sec_168 self-constructed property for purposes of the 50-percent additional first year depreciation deduction sec_1_168_k_-1 provides that depreciable_property will meet the requirements of sec_1_168_k_-1 if the property is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition of the property was in effect before date or acquired by the taxpayer pursuant to a written binding contract that was entered into after date and before date sec_1_168_k_-1 defines a binding contract sec_1_168_k_-1 provides that if a taxpayer manufactures constructs or produces property for use by the taxpayer in its trade_or_business or for its production_of_income the acquisition rules in sec_1_168_k_-1 are treated plr-122636-11 as met for qualified_property if the taxpayer begins manufacturing constructing or producing the property after date and before date this regulation further provides that property that is manufactured constructed or produced for the taxpayer by another person under a written binding contract as defined in sec_1_168_k_-1 that is entered into prior to the manufacture construction or production of the property for use by the taxpayer in its trade_or_business or for its production_of_income is considered to be manufactured constructed or produced_by_the_taxpayer sec_1_168_k_-1 provides that for purposes of sec_1 k - b iii manufacture construction or production of property begins when physical work of a significant nature begins physical work does not include preliminary activities such as planning or designing securing financing exploring or researching the determination of when physical work of a significant nature begins depends on the facts and circumstances sec_1_168_k_-1 provides that for purposes of sec_1 k - b iii b a taxpayer may choose to determine when physical work of a significant nature begins in accordance with the safe_harbor_rule provided in sec_1_168_k_-1 under this safe_harbor_rule physical work of a significant nature will not be considered to begin before the taxpayer incurs in the case of an accrual basis taxpayer or pays in the case of a cash_basis taxpayer more than percent of the total cost of the property excluding the cost of any land and preliminary activities such as planning or designing securing financing exploring or researching when property is manufactured constructed or produced for the taxpayer by another person this safe_harbor_rule must be satisfied by the taxpayer a taxpayer chooses to apply sec_1_168_k_-1 by filing an income_tax return for the placed-in- service year of the property that determines when physical work of a significant nature begins consistent with sec_1_168_k_-1 sec_1_168_k_-1 provides the rules relating to components of self- constructed property if such component is acquired by the taxpayer the rules in sec_1_168_k_-1 apply to the acquired component if the component is self-constructed the rules in sec_1_168_k_-1 apply to the self- constructed component sec_1_168_k_-1 provides that if a binding contract as defined in sec_1_168_k_-1 to acquire a component does not satisfy the requirements of sec_1_168_k_-1 the component does not qualify for the 50-percent additional first year depreciation deduction a binding contract to acquire one or more components of a larger self-constructed property will not preclude the larger self- constructed property from satisfying the acquisition rules in sec_1 k - b iii a accordingly the unadjusted depreciable basis of the larger self- constructed property that is eligible for the 50-percent additional first year depreciation plr-122636-11 deduction must not include the unadjusted depreciable basis of any component that does not satisfy the requirements of sec_1_168_k_-1 if the manufacture construction or production of the larger self-constructed property begins before date the larger self-constructed property and any acquired components related to the larger self-constructed property do not qualify for the 50-percent additional first year depreciation deduction sec_1_168_k_-1 provides that if the manufacture construction or production of a component does not satisfy the requirements of sec_1 k - b iii a the component does not qualify for the 50-percent additional first year depreciation deduction however if the manufacture construction or production of component does not satisfy the requirements of sec_1_168_k_-1 but the manufacture construction or production of the larger self-constructed property satisfies the requirements of sec_1_168_k_-1 the larger self-constructed property qualifies for the 50-percent additional first year depreciation deduction assuming all other requirements in sec_168 are met accordingly the unadjusted depreciable basis of the larger self-constructed property that is eligible for the percent additional first year depreciation deduction must not include the unadjusted depreciable basis of any component that does not qualify for the 50-percent additional first year depreciation deduction if the manufacture construction or production of the larger self-constructed property began before date the larger self- constructed property and any self-constructed components related to the larger self- constructed property do not qualify for the 50-percent additional first year depreciation deduction sec_168 provides that in the case of qualified_property acquired by the taxpayer under rules similar to the rules of sec_168 and iii after date and before date and which is placed_in_service by the taxpayer before date date in the case of property described in sec_168 or c a 100-percent additional first year depreciation deduction for the taxable_year in which such qualified_property is placed_in_service by the taxpayer is allowable section dollar_figure of revproc_2011_26 provides that depreciable_property is eligible for the 100-percent additional first year depreciation deduction if the property is qualified_property as defined in sec_168 and also meets the additional requirements in section dollar_figure of revproc_2011_26 further it provides that for purposes of determining whether depreciable_property is qualified_property rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply sec_3 of revproc_2011_26 provides that for purposes of sec_168 qualified_property is eligible for the 100-percent additional first year depreciation deduction if the property meets all of the following requirements in the first plr-122636-11 taxable_year in which the property is subject_to depreciation by the taxpayer whether or not depreciation_deductions for that property are allowable a the taxpayer acquires the qualified_property after date and before date before date in the case of qualified_property described in sec_168 or c solely for purposes of sec_168 and sec_3 a of revproc_2011_26 a taxpayer acquires the qualified_property when the taxpayer pays or incurs the cost of the property qualified_property that a taxpayer manufactures constructs or produces as defined under sec_1 k - b iii a and modified by sec_3 a of this revenue_procedure solely for purposes of sec_168 for use in its trade_or_business or for its production_of_income is acquired by the taxpayer for purposes of sec_168 and sec_3 a of revproc_2011_26 when the taxpayer begins constructing manufacturing or producing that property as determined under sec_1_168_k_-1 b the taxpayer places the qualified_property in service after date and before date before date in the case of qualified_property described in sec_168 or c c the original_use of the qualified_property commences with the taxpayer after date sec_3 a of revproc_2011_26 provides in relevant part that if a taxpayer manufactures constructs or produces qualified_property for use by the taxpayer in its trade_or_business or for its production_of_income rules similar to the self- constructed property rules in sec_1_168_k_-1 apply for determining whether this property meets the acquisition requirement of sec_3 a of revproc_2011_26 sec_3 b of revproc_2011_26 however provides a limited exception to sec_1_168_k_-1 and for certain components of a larger self- constructed property solely for purposes of sec_168 and sec_3 a of revproc_2011_26 if before date a taxpayer begins the manufacture construction or production of the larger self-constructed property that is qualified_property for use in its trade_or_business or for its production_of_income but this larger self-constructed property meets the requirements of sec_3 b and c of revproc_2011_26 the taxpayer may elect to treat any acquired or self-constructed component of that larger self-constructed property as being eligible for the 100-percent additional first year depreciation deduction if the component is qualified_property and is acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in sec_168 or c the taxpayer may make this election for one or more components that are described in sec_3 b of revproc_2011_26 plr-122636-11 sec_461 provides in part that a deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 and sec_1_461-1 provides in part that under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the first two requirements are commonly referred to as the all_events_test and the third requirement is called the economic_performance requirement see also sec_1_446-1 sec_1_446-1 defines the term liability as including any item allowable as a deduction cost or expense for federal_income_tax purposes in addition to allowable deductions the term includes any amount otherwise allowable as a capitalized cost as a cost taken into account in computing cost_of_goods_sold as a cost allocable to a long-term_contract or as any other cost or expense sec_461 and sec_1_461-4 provide in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item has occurred sec_461 and ii and sec_1_461-4 provide that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as services or property is provided sec_1_461-4 provides the rules relating to the provision of services or property to the taxpayer for purposes of sec_1_461-4 sec_1_461-4 provides that a taxpayer is permitted to treat property as provided to the taxpayer when the property is delivered or accepted or when title to the property passes the method used by the taxpayer to determine when property is provided is a method_of_accounting that must comply with the rules of sec_1_446-1 thus the method of determining when property is provided must be used consistently from year to year and cannot be changed without the consent of the commissioner of internal revenue sec_461 provides that in the case of any other liability not specifically mentioned in sec_461 economic_performance occurs at the time determined by the internal_revenue_service in regulations sec_1_461-4 provides a list of specifically enumerated items for which economic_performance is satisfied by payment sec_1_461-4 provides that in the case of a taxpayer’s liability for which economic_performance rules are not otherwise plr-122636-11 provided elsewhere in the code or other rules economic_performance occurs as the taxpayer makes payments in satisfaction of the liability sec_1_461-4 further states that its only application is if the liability in question is not covered by rules provided elsewhere under sec_461 ruling_request sec_1 and for purposes of the 50-percent and 100-percent additional first year depreciation_deductions the determination of whether property is a self-constructed property is made under sec_1_168_k_-1 in this case the c project is self-constructed property for purposes of the percent additional first year depreciation deduction provided by sec_168 with the assistance of a construction manager e and then f taxpayer constructed the c project itself for use in its trade_or_business because the c project is self-constructed property it is acquired by taxpayer when taxpayer begins construction of the c project for purposes of the acquisition requirement of sec_168 and sec_1_168_k_-1 also the d project is self-constructed property for purposes of the 100-percent additional first year depreciation deduction provided by sec_168 the d project is constructed for taxpayer by e under an epc contract that taxpayer represents was entered into before construction of the d project because the d project is self- constructed property it is acquired by taxpayer when taxpayer begins construction of the d project for purposes of the acquisition requirement of sec_168 and sec_3 a of revproc_2011_26 for self-constructed property the acquisition requirement for purposes of the percent additional first year depreciation deduction is treated as met if taxpayer begins manufacturing constructing or producing the property after date and before date for self-constructed property that is qualified_property the acquisition requirement for purposes of the 100-percent additional first year depreciation deduction is treated as met if taxpayer begins manufacturing constructing or producing the property after date and before date before date in the case of qualified_property described in sec_168 or c for purposes of the 50-percent and 100-percent additional first year depreciation_deductions manufacture construction or production of property begins when physical work of a significant nature begins to make this determination the taxpayer may choose to apply the percent safe_harbor_rule under sec_1_168_k_-1 under this safe_harbor_rule physical work of a significant nature will not be considered to begin before an accrual basis taxpayer incurs more than percent of the plr-122636-11 total cost of the property excluding the cost of any land and preliminary activities because the term incurred is neither defined nor given any special meaning in sec_168 or its underlying regulations or legislative_history or in revproc_2011_26 the determination of when an accrual basis taxpayer has incurred more than percent of the total cost of the property is made using the all_events_test and economic_performance requirement of sec_461 which specifically governs the timing of the deductions costs and expenses at issue if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for the c project and the d project such rule applies for determining when taxpayer began construction of the c project and the d project under this safe_harbor_rule taxpayer an accrual basis taxpayer determines when it incurred more than percent of the total cost of the c project and when taxpayer incurred more than percent of the total cost of the d project by applying the all_events_test and economic_performance requirement of sec_461 in the case of the c project taxpayer represents that services and property were provided to taxpayer therefore costs associated with the provision of services are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the services are rendered to taxpayer costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property has been provided to taxpayer ie when the property has been delivered or accepted or when title to the property passes depending upon taxpayer’s method_of_accounting for determining when property is provided and assuming sec_1_461-4 does not apply in the case of the d project taxpayer represents that it is a turnkey project where the contractor e turned over the d project to taxpayer in ready-to-use condition thus costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property has been provided to taxpayer ie when the property has been delivered or accepted or when title to the property passes depending upon taxpayer’s method_of_accounting for determining when property is provided and assuming sec_1_461-4 does not apply ruling_request taxpayer represents that the c project includes both acquired components and self-constructed components if the c project and all of its components are qualified_property taxpayer intends to determine whether any component of the c project is eligible for the 100-percent additional first year depreciation deduction by applying the limited election in sec_3 b of revproc_2011_26 plr-122636-11 that election applies to a taxpayer that began manufacturing constructing or producing a larger self-constructed property that is qualified_property before date but the taxpayer placed this larger self-constructed property in service after date and before date before date in the case of qualified_property described in sec_168 or c and the original_use of the larger self-constructed property commenced with the taxpayer after date in such a case the taxpayer may elect to treat any acquired or self-constructed component of that larger self-constructed property as being eligible for the 100-percent additional first year depreciation deduction if the component is qualified_property and is acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in sec_168 or c solely for purposes of sec_168 and sec_3 a of revproc_2011_26 sec_3 a of this revenue_procedure provides that a taxpayer acquires the qualified_property when the taxpayer pays or incurs the cost of the property the term pays or incurs means pays or incurs within the meaning of sec_1_461-1 and accordingly an accrual basis taxpayer acquires qualified_property solely for purposes of sec_168 when the accrual basis taxpayer incurs the cost of the property and a cash_basis taxpayer acquires qualified_property solely for purposes of sec_168 when the cash_basis taxpayer pays the cost of the property if a taxpayer manufactures constructs or produces qualified_property for use in its trade_or_business sec_3 a of revproc_2011_26 also provides that such property is acquired by the taxpayer for purposes of sec_168 and sec_3 a of this revenue_procedure when the taxpayer begins constructing manufacturing or producing that property as determined under sec_1 k - b iii b under the limited election of sec_3 b of revproc_2011_26 the component must be qualified_property and must be acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in sec_168 or c the dates of this acquisition requirement are the same dates as in the acquisition requirements in sec_3 a of revproc_2011_26 although the acquisition requirements in sec_3 a of revproc_2011_26 do not specifically incorporate the limited election under sec_3 b of revproc_2011_26 the service intended to apply such acquisition requirements also for purposes of sec_3 b of revproc_2011_26 for any acquired or self-constructed component of the larger self-constructed property described in sec_3 b of revproc_2011_26 thus for purposes of sec_3 b of revproc_2011_26 a taxpayer may elect to treat any acquired component of the larger self-constructed property described in sec_3 b of revproc_2011_26 as being eligible for the 100-percent additional first year plr-122636-11 depreciation deduction if the acquired component is qualified_property and if the taxpayer incurs in the case of an accrual basis taxpayer or pays in the case of a cash_basis taxpayer the cost of the acquired component after date and before date before date in the case of property described in sec_168 or c further for purposes of sec_3 b of revproc_2011_26 a taxpayer may elect to treat any self-constructed component of the larger self-constructed property described in sec_3 b of revproc_2011_26 as being eligible for the percent additional first year depreciation deduction if the self-constructed component is qualified_property and if the taxpayer begins manufacturing constructing or producing the component as determined under sec_1_168_k_-1 after date and before date before date in the case of property described in sec_168 or c pursuant to sec_1_168_k_-1 manufacture construction or production of property begins when physical work of a significant nature begins to make this determination a taxpayer may choose to apply the 10-percent safe_harbor_rule under sec_1_168_k_-1 under this safe_harbor_rule physical work of a significant nature will not be considered to begin before an accrual basis taxpayer incurs more than percent of the total cost of the property excluding the cost of any land and preliminary activities as we previously discussed under ruling_request sec_1 and the term incurred is neither defined nor given any special meaning in sec_168 or its underlying regulations or legislative_history or in revproc_2011_26 accordingly our conclusion reached under ruling_request sec_1 and also applies for purposes of sec_168 and sec_3 a and b of revproc_2011_26 that is the determination of when an accrual basis taxpayer has incurred the cost of the acquired component is made using the all_events_test and economic_performance requirement of sec_461 and for purposes of the safe_harbor_rule under sec_1 k - b iii b has incurred more than percent of the total cost of a self- constructed component is made using the all_events_test and economic_performance requirement of sec_461 in the case of the c project if the larger self-constructed property is described in sec_3 b of revproc_2011_26 taxpayer may choose to apply the safe_harbor_rule under sec_1_168_k_-1 to determine when construction commences for a self-constructed component s of that larger self-constructed property under that rule taxpayer must determine when costs relating to the self-constructed component have been incurred by applying the all_events_test and the economic_performance requirement of sec_461 that is costs associated with the provision of services are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the services are rendered to taxpayer and costs associated with the provision of component are incurred when all the events have occurred that establish the fact of plr-122636-11 liability the amount of the liability can be determined with reasonable accuracy and the component is provided to taxpayer ie when the component is delivered or accepted or when title to the component passes depending upon taxpayer’s method_of_accounting for determining when property is provided and assuming sec_1 d ii does not apply further an acquired component s of that larger self-constructed property is acquired by taxpayer when it incurs the cost of the acquired component consequently taxpayer must determine the date of the component’s acquisition by applying the all_events_test and the economic_performance requirement of sec_461 that is taxpayer has incurred the cost of the acquired component when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the acquired component is provided to taxpayer ie when the acquired component is delivered or accepted or when title to the acquired component passes depending upon taxpayer’s method_of_accounting for determining when property is provided and assuming sec_1_461-4 does not apply conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that in the case of the c project for purposes of determining qualification for the 50-percent additional first year depreciation deduction a self-constructed property is acquired when construction commences if taxpayer chooses to apply the safe_harbor_rule of sec_1_168_k_-1 such safe_harbor_rule applies for determining when construction commences under that rule taxpayer must determine when costs relating to the c project have been incurred by applying the all_events_test and the economic_performance requirement of sec_461 that is costs associated with the provision of services are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the services are rendered to taxpayer and costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property is provided to taxpayer ie when the property is delivered when it is accepted or when title to the property passes depending upon taxpayer’s method_of_accounting for determining when property is provided in the case of the c project under the limited election provided under sec_3 b of rev_proc a in determining whether a self-constructed component of a larger self- constructed property qualifies for the 100-percent additional_first-year_depreciation plr-122636-11 deduction taxpayer may choose to apply the safe_harbor_rule of sec_1 k - b iii b under that rule taxpayer must determine when costs relating to the self-constructed component have been incurred by applying the all_events_test and the economic_performance requirement of sec_461 that is costs associated with the provision of services are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the services are rendered to taxpayer and costs associated with the provision of component are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the component is provided to taxpayer ie when the component is delivered when it is accepted or when title to the component passes depending upon taxpayer’s method_of_accounting for determining when property is provided and b in determining whether an acquired component of a larger self-constructed property qualifies for the 100-percent additional_first-year_depreciation deduction taxpayer must determine the date of the component’s acquisition by applying the all_events_test and the economic_performance requirement of sec_461 that is taxpayer has incurred the cost of the acquired component when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the component is delivered when it is accepted or when title to the component passes depending upon taxpayer’s method_of_accounting for determining when property is provided in the case of the d project for purposes of determining qualification for the 100-percent additional first year depreciation deduction a self-constructed property is acquired when construction commences if taxpayer chooses to apply the safe_harbor_rule of sec_1_168_k_-1 such safe_harbor_rule applies for determining when construction commences under that rule taxpayer must determine when costs relating to the d project epc contract have been incurred by applying the all_events_test and the economic_performance requirement of sec_461 that is costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property is provided to taxpayer ie when the property is delivered when it is accepted or when title to the property passes depending upon taxpayer’s method_of_accounting for determining when property is provided except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically if the cost of any property including any component of the larger self-constructed property subject_to this ruling_request includes interest capitalized under sec_263a no opinion is expressed or implied on whether such interest is included in the determination of the total cost of such property for purposes of the safe_harbor_rule of sec_1 k - b iii b plr-122636-11 further no opinion is expressed or implied on whether i the epc contract the epcm contract and any other contract subject_to this ruling_request are written binding contracts for purposes of sec_168 ii any property including any component of the larger self-constructed property subject_to this ruling_request is qualified_property under sec_168 iii any property including any component of the larger self- constructed property subject_to this ruling_request qualifies for the 50-percent additional first year depreciation deduction provided by sec_168 iv any property including any component of the larger self-constructed property subject_to this ruling_request qualifies for the 100-percent additional first year depreciation deduction provided by sec_168 v taxpayer’s determination of when construction of any property including any component of the larger self-constructed property subject_to this ruling_request began satisfies sec_1_168_k_-1 or vi taxpayer’s determination of the acquisition_date of any acquired component of the larger self- constructed property is correct in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
